PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/619,954
Filing Date: December 6, 2019
Appellant(s): SABCZYNSKI et al.



__________________
Anthony M. Del Zoppo, III 
For Appellant

	



EXAMINER’S ANSWER


This is in response to the appeal brief filed 11/09/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant’s first argument on Page 5 questions the wrong procedures used by the Examiner:
“The Advisory Action merely states “[t]he applicant’s arguments after Final are not persuasive, and the instant application is not in allowable condition.” Appellant had amended the claims in response to the non-final Office Action dated 2/5/2021. The Office maintained the rejection in the final Office Action dated 6/11/2021. In the response to the final Office Action, rebutted the final rejection. The Advisory Action does not address the rebuttal”.
The Examiner contests that after the FAOM with 103 rejections, Applicant amended the independent claim 1. In the Final Office action, Examiner has found a new art to address the newly added limitation with a good rationale to combine with the already existing arts making the claim obvious: this is explained in the Final Office action, Section Response to Amendments. After Final Office action, Applicant filed arguments only in the after Final response: argued that the prior arts do not teach this newly added limitation, which will be explained in the next section. Examiner kept the 
Further, Applicant’s second argument on pages 4-5 recites that the prior arts on record do not teach the newly added limitations in the independent claim1, especially the highlighted limitation, which was added after FAOM, “wherein the model is a 3D mesh model derived from one or more corresponding unbroken bones of other subjects”:
“Notwithstanding the deficiency of the Advisory Action, the Office concedes the combination of Passmore, Jaramaz and Mahfouz does not disclose or suggest the above- highlighted limitation, asserts paragraph [0075] of Notzli makes up for this conceded deficiency, and asserts it would have been obvious to combine Passmore, Jaramaz, Mahfouz and Notzli to disclose claim 1, citing paragraph [0028] of Notzli as rationale for the combination. Applicant respectfully traverses this assertion”.
The Examiner contests that as explained in the Final Office action, the new art Notzli teaches that the un-broken bone model is generated from the generic anatomical atlas (See Final Office action Section “Response to Amendment”, and it is copied here: “i) selecting and extracting a 3D atlas model 30 of an anatomical structure to be treated model is a 3D mesh model derived from one or more corresponding unbroken bones of other subjects”, which is also supported by the prior art on record: Jaramaz teaches that the generic unbroken bone model is a statistical shape (SS) model derived from images of a group subjects with normal bone anatomy (See Jaramaz: Fig. 6, [0061], “The partitioned statistical shape data can then be used to create an SS model at 606”). The prior arts on record, used in Final Office action, further teach that the 3D bone model may be in the format of mesh model (See Mahfouz: Fig. 60, and [0261], “A sequential shape and pose estimation 3D reconstruction is based on a nonlinear statistical shape model, namely kernel principal component analysis (KPCA)”; and Fig. 56, and [0255], “(iv) 3D Shape Analysis, which represents the training dataset of 3D surface mesh models with nonlinear statistical shape model named kernel principal component analysis (KPCA)”). Therefore, the prior arts on record teach exactly that the 3D mesh unbroken bone model are derived from images of other subjects (group of subjects), and the combination of the prior arts on record teaches every claimed limitation of the independent claim 1.
Further, Applicant’s third argument on page 6 recites:
“Claims 12 and 13 recite aspects similar to those recited in connection with claim 1. As such, the above discussion regarding claim 1 applies mutatis mutandis to claims 12 and 13, and the rejection of claims 12 and 13 should be reversed".
The Examiner contests that the prior arts on record teach every limitation of the independent claims 1, 12, and 13: take images of the broken bones of the patient, 
Further, Applicant’s fourth and the last argument on pages 6-7 for dependent claims 2-11 and 14-20, recites:
“Claims 2-11 and 14-20 depend from independent claim 1 or 13 and inherit all of the respective features of independent claim 1 or 13. Thus, claims 2-11 and 14-20 are patentable for at least the same reasons discussed above with respect to independent claim 1 or 13, from which they depend, with each dependent claim containing further distinguishing patentable features. Accordingly, the rejection of claims 2-11 and 14-20 should be reversed".
The Examiner contests that the prior arts on record teach every limitation of the independent claims, as mentioned above; and the new limitations in each dependent claim are rejected properly, as it is articulated in the Final Office action. Thus, the dependent claims 2-11 and 14-20 are not in allowable conditions.
Thus, the combined teaching of Passmore, Jaramaz. Makfouz, and Notzli, are considered to suggest a computer-implemented method for determining a transformation for anatomically aligning fragments of a broken bone, the method comprising: acquiring an 3D image of a broken bone of a subject, wherein the bone is broken into two or more fragments; acquiring a model of a corresponding unbroken 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GORDON G LIU/           Primary Examiner, Art Unit 2612                                                                                                                                                                                             

Conferees:

/JENNIFER MEHMOOD/           Supervisory Patent Examiner, Art Unit 2612         


/MARK K ZIMMERMAN/           Supervisory Patent Examiner, Art Unit 2619                                                                                                                                                                                                                                                                                                                                                                                 







Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45  requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)  in effect on March 18, 2013.